This suit was filed in the county court of Sabine county by appellant, John H. Broocks, against appellee, First National Bank of Hemphill, to set aside a judgment rendered in that court on the 4th day of December, 1931, in favor of appellee against appellant for the sum of $449.07 with interest from September 1, 1931, attorney's fees, costs of court, etc., with foreclosure of attachment lien against certain property of appellant. The trial court rendered judgment, reforming the original judgment in certain respects, but refused to set it aside and to grant appellant a new trial, and from that order he has prosecuted his appeal to this court.
The appeal is based upon the assignment that the judgment attacked, and which the court refused to set aside, was void because of an alleged defect in the affidavit for the writ of attachment. The defect assigned was as follows:
"Third: That the defendant is about to convert this property or a part thereof into money for the purpose of placing it beyond the reach of his creditors."
The assignment is that the use of the word "this" for the word "his" rendered the writ of attachment and the judgment foreclosing it absolutely void. This contention is overruled. The trial court had jurisdiction of the parties and the subject-matter to the litigation in the order of foreclosure and, therefore, its judgment was not void. Whether or not the error complained of would have constituted reversible error, upon direct appeal from the original judgment, is not an issue in this case.
It follows that the judgment of the lower court should be in all things affirmed, and it is accordingly so ordered.